Citation Nr: 1435601	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for diabetes mellitus with xerosis; now with peripheral neuropathy, bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2004 rating decision issued by the Regional Office (RO) in Manila, Philippines.  [Due to the current location of the Veteran's residence, jurisdiction of his appeal is now with the RO in Los Angeles, California]. 

The Board notes that following the September 2011 Supplemental Statement of the Case (SSOC), additional evidence has been added to the record.  That evidence was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for "tooth and gum" periodontal disease appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, received February 21, 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's diabetes mellitus with xerosis and peripheral neuropathy, bilateral upper and lower extremities, is controlled through oral medications, a restricted diet, and regulation of activities.  The Veteran has not required insulin, nor has he experienced any episodes of ketoacidosis and/or hypoglycemic reactions requiring hospitalization at any time during the appeals period.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for diabetes mellitus with xerosis; now with peripheral neuropathy, bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in September 2004 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2004, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and the Veteran has also submitted relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in December 2008, June 2011, and March 2013.  The Board finds that, collectively, the reports of these VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected diabetes under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected diabetes mellitus.
Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under DC 7913.  See 38 C.F.R. § 4.119 (2013).

Under DC 7913, when diabetes mellitus is manageable by restricted diet only, a 10 percent evaluation is appropriate.  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119.

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (emphasis added).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100 percent rating)).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119. 

In this case, the Veteran's diabetic complications have been separately rated.  See Rating Decisions dated in February 2010 and June 2013.  These include compensable ratings for major depressive disorder with anxiety disorder (100 percent); peripheral vascular disease of the right and left lower extremities (20 percent each); glaucoma/cataracts (10 percent); and a noncompensable disability rating for erectile dysfunction.  The Veteran has also been awarded special monthly compensation based on account of loss of use of a creative organ, as associated with his diabetes mellitus.  As he currently receives separate ratings for these complications, the related symptoms cannot be considered in evaluating his level of disability due to diabetes mellitus with xerosis; now with peripheral neuropathy, bilateral upper and lower extremities.  38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).  

Consequently, since the additional, separately rated service connected disabilities (which are secondary to the diabetes mellitus with xerosis) are not in appellate status, these discrete issues may not be considered as part of the current appeal.

Applying the regulations to the facts in the case, the Board finds that the criteria for a higher rating are not met.  The evidence relevant to the severity of the Veteran's service-connected diabetes includes private treatment records dated between 2003 and 2008 which show he was prescribed Glucovance to manage his diabetes.  

On VA examination in December 2008, the Veteran's diabetes mellitus was noted to have existed since at least 2002, with no history of diabetic ketoacidosis or problems with hypoglycemia.  The Veteran indicated his diabetes was treated with the oral medication Glucovance.  The effect of diabetes on the Veteran's usual occupation was limited walking, standing, and climbing stairs.  Diabetes had no effect on his daily activity, but the Veteran was to avoid strenuous activity to prevent hypoglycemic reactions.  

VA treatment records dated in 2010, show the Veteran's treating physician repeatedly emphasized the importance of good nutrition and exercise for the maintenance of a healthy cardiovascular system and healthy blood glucose and lipid levels.  These records further reveal that the Veteran was not insulin dependent.

Also of record is a June 2011 VA examination report which shows the Veteran did not report any episodes of blood sugar high enough to require hospitalization (diabetes ketoacidosis) or episodes of hypoglycemia.  He continued to treat his diabetes with oral medications (Glyburide) and had not been prescribed insulin or a restricted diet.  He also reported that fatigue continued to limit his ability to do activities and that he was to avoid strenuous activity to prevent hypoglycemic reactions.  There was no change in the diagnosis of diabetes mellitus which at the time of examination was quiescent.  

During a VA examination in March 2013, the Veteran's clinical findings were largely unchanged.  He remained on oral hypoglycemic medications and restricted diet and required regulation of activities to manage his diabetes.  The Veteran saw his diabetic care provider less than twice a month and had no history of hypoglycemia or ketoacidosis, which required hospitalization.  His most recent fasting glucose was 224 mg/dl.  

While subsequent outpatient treatment reports have been added to the record, this evidence does not affect the Board's decision.  The majority of the evidence details the Veteran's mental health treatment and visual impairment.  The pertinent records show that since the Veteran was seen by an outside primary care physician and declined VA intervention for diabetes mellitus management.  To the extent that these records do mention the Veteran's treatment for diabetes, they are notable only for the fact that they do not indicate that control of the Veteran's diabetes requires insulin.  In fact the Veteran reported that his private physician had increased his Metformin with the hopes of getting his A1C to less than 6.5.  See VA outpatient treatment records dated from June 2010 to June 2013.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating greater than 20 percent are not met.  The fact that the Veteran's diabetes does not require the use of insulin ultimately precludes his being awarded a rating in excess of 20 percent.  As noted above, a 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  Here, though the Veteran follows a restricted diet and has regulated activities, the medical evidence consistently reflects that he does not require insulin and has not used it to treat his diabetes.  The Board notes that while Metformin and Glucovance are medications used to control diabetes, they are not insulin.  Use of insulin is a necessary element for the 40 percent rating; the fact that the Veteran has not been required to use insulin thus prohibits his being assigned this increased rating.  As each of the ratings in excess of 40 percent similarly requires evidence of insulin use, ratings above 40 percent are also not warranted.  Also, as the Veteran's disability has remained consistent over the appeals period, staged ratings are not appropriate. 
As the evidence plainly indicates, the Veteran does not require insulin to manage his service-connected diabetes mellitus.  As such, the criteria for a rating higher than 20 percent for the service-connected diabetes mellitus are not met.

The Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  The Veteran's diabetes is manifested by the need to take oral medication, restrict his diet, and regulate his activities, these symptoms are adequately described in the schedular criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating greater than 20 percent for diabetes mellitus is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


